Title: To James Madison from David Fay, 25 February 1812 (Abstract)
From: Fay, David
To: Madison, James


25 February 1812, Bennington. Transmits “the proceedings of a meeting of the Republican citizens of Bennington county and its vicinity, for the purpose of expressing their sentiments in the present momentous crisis, and tendering their support to the government.”
 
[Enclosure]
Bennington, 20 February 1812
… From a dispassionate review of our national difficulties, it unquestionably appears that their origin is from abroad; that while for a series of years, our federal government in the management of our municipal and foreign concerns, have been just and conciliatory, and attentive to the liberties, constitution and prosperity of the Republic; and while they have been unremitted in friendly and reasonable expostulations against belligerent aggressions on the rights, persons, liberty and property of American citizens, and unceasing in their offers of pacific overtures of adjustment—the history of the transactions of foreign governments, has been a history of repeated injuries, and daring acts of injustice. By their unprincipled, and capricious edicts, they have substituted force for the equitable provisions, and reasonable sanctions of national law, and their interests for the righteous and venerable codes of neutral security and peace, that the havoc and disasters of war might be general and indiscriminate. And altho’ the obnoxious decrees of one of the belligerents, have been modified, their depredations upon our commerce suspended, and a hope therefrom indulged of their return to a just sense of their relative duties—Yet, the continued orders in council, and more aggravated violations of our dearest rights, and maratime pursuits, still persisted in by the other belligerent, in open and entire disregard of the temperate and dignified solicitations and demands of our government, for cessation, remuneration, and future indemnity, has obliterated every hope heretofore cherished of their redressing the wrongs they have done us, or of appreciating their own duty. And whilst item, after item is added to the already prolix catalogue of British wrongs, and the prospect of their diminution almost wholly dissipated, it is not to be denied or forgotten, that our government in their attempts at removal of difficulties, has been, and is environed by internal obstacles, not less embarrassing, and more humbling to our national character, emanating from a rebelious and insatiably ambitious temper, signally prevalent in the ranks of the aristocratic portion of our citizens, whose efforts have always been to enervate the energies of the union, estrange the affections of the people, and lessen the means and opportunity of formidable resistance and redress. Therefore—to render our assurances of support to the government in the present emergency, more conspicuous and explicit:
Resolved, That we especially approbate the dignified forbearance, and the unambitious and peaceful disposition of our government, as manifested in the adoption of a series of just, and wise measures, indicating to belligerents, and to the world, its love of justice, its desire of peace, and at the same time its determination to maintain its neutral attitude, as long as it could be maintained, without abandoning the rights, or compromitting the dignity and honor of the nation.
2nd. Resolved, That the voluminous communications of the British government, thro’ their diplomatic functionaries, to our executive, have but exhibited new proofs of that contemptible sophistry, and prevarication of justice, which emphatically marks a perfidious, corrupt, and corrupting government, in whose compacts for amity and justice little faith can be reposed.
3. Resolved, That on the contrary, the able and perspicuous exposition of the injustice and chicanery of British diplomacy, and the manly and courteous appeals to their sense of justice, by our presiding authorities, who have been equally mindful of what was due to the occasion, and the character & rights of both nations, merits our unqualified approbation, the encomiums of posterity, and to be distinguished by the historian, as prefiguring the future exalted destiny that awaits, under an overruling Providence, the American nation, continuing equally true to itself, and the inflexible principles of justice and virtue.
4. Resolved, That we have beheld with proud satisfaction the horable [sic] precedents given by the last administrations, of devotion to the liberties, and the conservation of the character of the Republic. And thus approbating, we are constrained from motives equally imperative, to confess and acknowledge the humiliating fact, that an unthankful, discordant, and venal disposition, has shown itself in acts of opposition to the Laws, union, and government; and unmindful of the immunities and protection afforded, certain descriptions of people, and presses, have endeavored to demoralize, disaffect, and scatter around the seeds of anarchy and disaster, until in the estimation of foreign nations, our want of fealty to our government has become a proverb, and we stand repudiated as disloyal to ourselves, as a divided people, abetting their aggressions and holding out impunity to their provocations. Thus calumniated and injured, we, a portion of the independent yeomanry inhabiting a northern frontier section of the union, offer our support to the government, and our ready co-operation in such measures, as to them may seem most likely to effect the safety and tranquility of the nation; and to provide new guards for its future security and peace; and should the time arrive, when it shall be necessary to enforce respect for our rights, the nation who presuming upon our dissentions, shall have provoked the necessity of such enforcement, will find their now clamorous friends, notwithstanding their noon-day caballing, and midnight intrigues, to be but as a dew-drop on the locks of our American Hercules, which he can shake from him at pleasure.
5th. Resolved, That if Great Britain persists in her Acts of plunder, and will not abrogate her orders in council, restore the freedom of the seas, and relinquish forever her assumptions of sovereignty on that element; release from bondage our impressed seamen, return them to their native country, to the joys of home and friendship, and give undoubted surety that her savage practice of man-stealing, shall not only be abandoned, but never resumed; and if she will not refrain from arming and instigating the merciless savages to murder our unoffending and defenceless frontier inhabitants, resistance will be a virtue, and submission a crime. Vengeance, under God, will belong to Americans, and we will repay it. Roused by the colossal abuses of their revolutionary adversary, again to vindicate and reclaim their rights, again to avenge attrocious wrongs inflicted on their country, and once roused, to doubt the course the freemen of America will take at the call of government, would be to doubt their bravery and their virtue. The soil of America, once consecrated by the firm and even tread of heroes, & the blood of patriots, will never be polluted by the timid, faltering step of native cowards. Warm in the cause of liberty, and still in covenant with their fathers, with themselves, and with their posterity, they will not decline from the track of revolutionary precedents of concert and patriotism. And with that solemnity and interest the crisis demands, we, appealing to our God, the God of our fathers, for the sincerity of our intentions, here pledge ourselves to the government, and to the world, that as we love peace, we love independence; as independence was obtained by a sacrifice of peace, when necessary we will make the same sacrifice, to perpetuate it, spotless and unsullied as we received it; and with the alacrity and spirit of freemen, we shall be ready to risk our lives, our fortunes, and our sacred honors in its defence, and against a world in arms.
